Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 & 4-8 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a method for encoding/decoding, and non-transitory computer-readable storage medium for storing data associated with an image signal.
Prior art was found for the claims as follows: 
Tsai et al. (US 2019/0238890 A1) (hereinafter Tsai)
Andersson et al. (US 2021/0152852 A1, with provisional 62/757536) (hereinafter Andersson)

Regarding claim 1, and similarly claims 7-8, Tsai discloses a method of decoding an image signal including a current picture with a decoding apparatus [Paragraphs [0051] & [0060]-[0069], Fig. 2, Decoder 200, decoding current picture], comprising:
reconstructing, with the decoding apparatus, the current picture [Paragraphs [0051] & [0060]-[0069], Fig. 2, Decoder 200, reconstructing video data]; and
performing, with the decoding apparatus, deblocking filtering on a boundary between a first block and a second block belonging to the reconstructed current picture [Paragraphs [0051], [0060]-[0069] & [0081]-[0084], Figs. 2 & 3A-3B, Decoder 200, employing deblocking filter to reduce block artifacts in reconstructed video data],
wherein the deblocking filtering is performed based on one of a plurality of filter types pre-defined in the decoding apparatus, wherein the plurality of filter types include a long filter and a short filter [Paragraphs [0051], [0060]-[0069], [0081]-[0084] & [0131], Figs. 2 & 3A-3B, Set of candidate filters can include filters with various filter tap lengths, from 1 tap to 16 tap. Filters include long filters and relatively shorter filters],
wherein a filter length of the long filter is m, and a filter length of the short filter is n, wherein a value of m is 8, 10, 12 or 14, and a value of n is a natural number less than the value of m [Paragraphs [0083], [0124] & [0131], First filter, as short filter, has length of 4-tap with 4 being ‘n’ and second filter of 8-tap, with 8 being ‘m’, and that the long filters are 8- to 16-tap filters],
wherein, in response to the deblocking filtering based on the long filter, a filtered pixel in the first block is derived using X pixels belonging to the first block and Y pixels belonging to the second block [Paragraphs [0102] & [0141]-[0147], Use of 16-tap filter as long filter is used for processing 8 samples (pixels) on either side of block boundary, as X pixels and Y pixels], and
wherein, in response to the long filter being symmetrically applied to the boundary between the first block and the second block, a value of X and a value of Y are 5, 6, or 7, and the value of X is equal to the value of Y [Paragraphs [0102], [0131] & [0141]-[0147], Use of 16-tap filter used for processing 8 samples (pixels) on either side of block boundary, being symmetrically applied, and therefore, usage of 10-tap, 12-tap, and 14-tap processes 5, 6, and 7 samples on either side of the block, respectively].
Then Andersson teaches wherein, in response to the long filter being asymmetrically applied to the boundary between the first block and the second block, one of the value of X or the value of Y is 3 and the other of the value of X or the value of Y is 7 [Paragraphs [0107]-[0112], Supported in Paragraphs [0020] & [00104] in Provisional, Asymmetric long filtering with filtering 3 samples on one side and 7 samples on the other side in CE 11.1.6].

However, neither Tsai nor Andersson teach or suggest wherein the filtered pixel is derived through a weighted average between a first reference value and a second reference value, wherein the first reference value is derived using the X pixels belonging to the first block and the Y pixels belonging to the second block, and wherein the second reference value is derived as an average value of a first pixel farthest from the boundary among the X pixels belonging to the first block and a second pixel adjacent to the first pixel.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is

between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL CHANG/           Examiner, Art Unit 2487